USCA11 Case: 21-12778      Date Filed: 04/26/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12778
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FREDDY PAUL FOREMAN, JR.,
a.k.a. Buckshot,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:12-cr-00006-CG-B-1
                   ____________________
USCA11 Case: 21-12778        Date Filed: 04/26/2022    Page: 2 of 2




2                      Opinion of the Court               21-12778


Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
        Thomas B. Walsh, appointed counsel for Freddy Foreman,
Jr., in his appeal of the revocation of his supervised release, has
moved to withdraw from further representation of the appellant
and filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967). Our independent review of the entire record reveals that
counsel’s assessment of the relative merit of the appeal is correct.
Because independent examination of the entire record reveals no
arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and Foreman’s revocation of supervised release and
sentence are AFFIRMED.